Citation Nr: 1118493	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine condition with bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his current hypertension was caused by the service-connected spondylolysis L5-S1 with spondylolisthesis; status post laminectomy; facet joint disease L3-L4 and L5-S1; disc bulge with nerve root impingement, L3-L4 and L4-L5; mild spinal stenosis, L4-L5 with bilateral lower extremity radiculopathy.   Also for consideration is whether service connection is warranted on a direct basis.

The service treatment records reveal that during the February 1980 separation examination, the Veteran's blood pressure was 126/82 and the heart and vascular system were evaluated as normal upon clinical evaluation.  However, subsequent to the separation examination, in April 1980, the Veteran had a blood pressure reading of 138/90.  Additionally, a private treatment report dated in April 1980 indicates that the Veteran's blood pressure was 140/90 at that time.

Records from the Veteran's private physician, Dr. Gobbo, reveal that the Veteran was diagnosed with hypertension in January 1999.

VA treatment records dating since 2004 reveal that the Veteran is diagnosed with hypertension.

In support of his clam, the Veteran submitted an April 2008 statement from Dr. Gobbo who stated that in review of the Veteran's service medical records, it was noted that his blood pressure was as high as 160/90, which occurred on September 25, 1984.  The physician also opined that it is at least as likely as not with >50 percent probability that the Veteran's current hypertensive condition was probably aggravated by his chronic low back pain and lumbar spondylosis.  However, the Board notes that September 25, 1984 was over 4 years after the Veteran's discharge from active service, and it is unclear what record Dr. Gobbo was referencing, as there are no treatment reports in the record from that time period which document blood pressure readings as high as 160/90.

The Veteran was provided a VA examination for hypertension in August 2008, during which he was diagnosed with essential hypertension.  The examiner opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of the service-connected spine condition.  The examiner's rationale was that there is no medical evidence that the type of spine condition evident in the Veteran (spondylothesis with disc bulges) causes hypertension.  The examiner noted that the Veteran's hypertension is most likely idiopathic and/or representative of a genetic predisposition.  The examiner reviewed the Veteran's medical records and found evidence of two elevated pressures while in service, one in April of 1980 (138/90) and the other on December 22, 1984 (143/77).  The examiner stated that there are many other blood pressure readings taken in that time frame, however, that are within the range of normal.  However, the Board notes that the December 22, 1984 blood pressure reading of 143/77 was contained in VA treatment records and was recorded subsequent to the Veteran's discharge from active service.  Additionally, the August 2008 VA examiner did not specifically opine as to whether the Veteran's current hypertension may be related to active service.  Further, while the August 2008 examiner did indicate that the Veteran's hypertension is less likely as not caused by or a result of the service-connected spine condition, the examiner failed to opine as to whether the Veteran's hypertension is aggravated by a service-connected disability, including the spine condition.

As there is evidence of elevated blood pressure readings during active service, and medical evidence from Dr. Gobbo that it is at least as likely as not that the Veteran's current hypertension was "probably" aggravated by his service-connected spine disability, the Board believes that a remand of this appeal is necessary.  Therefore, on remand, the Veteran's claims file should be returned to the August 2008 VA examiner to obtain an opinion as to whether the Veteran's current hypertension is directly related to active service or is aggravated by the service-connected spondylolysis L5-S1 with spondylolisthesis; status post laminectomy; facet joint disease L3-L4 and L5-S1; disc bulge with nerve root impingement, L3-L4 and L4-L5; mild spinal stenosis, L4-L5 with bilateral lower extremity radiculopathy.

Additionally, as noted above, the Veteran submitted an April 2008 statement from Dr. P.G.  However, the most recent treatment records in the claims file for Dr. P.G. are dated in March 2007.  On remand, the RO/AMC should request that the Veteran provide an authorization for the release of treatment reports from Dr. P.G. dated since March 2007.  If the Veteran provides the necessary release, the RO/AMC should request any records identified by the Veteran.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the RO provided a separate statement of the case on the same day in May 2009 concerning the issues of entitlement to service connection for left ear hearing loss and entitlement to an increased rating for spondylolysis L5-S1 with spondylolisthesis; status post laminectomy; facet joint disease L3-L4 and L5-S1; disc bulge with nerve root impingement, L3-L4 and L4-L5; mild spinal stenosis, L4-L5 with bilateral lower extremity radiculopathy.  The Veteran submitted a substantive appeal checking the box indicating he was appealing all issues listed on the statement of the case and any supplemental statements of the case  In the discussion section, he listed only the hypertension issue.  It is unclear whether the substantive appeal was intended to perfect the appeal only of the statement of the case on the hypertension issue, or whether he intended it to include the back and hearing loss issues on the separate statement of the case.  Accordingly, on remand, the RO/AMC should contact the Veteran and ask him whether his substatnvie appeal (VA Form 9) filed in May 2009 was also intended to perfect the appeal on the claims for an increased rating for his lumbar spine condition and service connection for left ear hearing loss.  If so, the issues should be certified to the Board after conducting any additional development deemend necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether his substantive appeal (VA Form 9) filed in May 2009 was also intended to perfect the appeal on the claims for an increased rating for his lumbar spine condition and service connection for left ear hearing loss.  If so, after conducting any additional development and adjudicative action deemend necessary, the issues should be certified to the Board.

2.  After requesting and securing a properly completed release, the RO/AMC should request treatment records from Dr. Gobbo dating since March 2007 and associate them with the claims file.

2.  Obtain relevant treatment records from the VA Nebraska-Western Iowa Health Care System dating since April 2009.

3.  Return the claims file and the August 2008 VA examination report to the conducting examiner, if available.  Following review of the claims file, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's current hypertension arose during service or is caused by the service-connected spondylolysis L5-S1 with spondylolisthesis; status post laminectomy; facet joint disease L3-L4 and L5-S1; disc bulge with nerve root impingement, L3-L4 and L4-L5; mild spinal stenosis, L4-L5 with bilateral lower extremity radiculopathy.  If not, the examiner should provide an opinion as to whether the current hypertension is permanently worsened beyond normal progression (aggravated) by the service connected spine disability.  If the examiner finds that the current hypertension is aggravated by the service-connected spine disability, he/she should quantify the degree of aggravation.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If this examiner is not available, arrange for the opinion to be provided by another examiner of equal qualifications. If a new examination is deemed necessary by the examiner, one should be scheduled.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

